PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/451,299
Filing Date: 25 Jun 2019
Appellant(s): DOERR et al.



__________________
Kerry P. Sisselman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/9/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Rejection of claims 1-2 and 4-13 under 35 U.S.C. 103 as unpatentable over Pivonka et al (U.S. PG Pub 20180256906 A1) in view of Almendinger et al (U.S. PG Pub 20130238048 A1).
	Pages 4-5 of the appeal filed 12/09/2021, the appellant argues that the applied art of Almendinger, fails to teach the limitation in claim 1, “discharging takes place over the two series connected impedances, which are electrical switches. The appellant points to paragraph [0012] in Almendinger, which describes the first and second electrical switches are connected in series forming a first pair of switches and the third and fourth switches connected in series form a second pair of switches that are parallel to the first pair of switches. The tip and ring connections of the first lead are then connected between the switches of the first pair and the switches of the second pair respectively, as illustrated in Figure 26 cited by the appellant in the appeal and shown below. Figure 26 and paragraph [0262] further describes that the second electrical lead comprises an identical configuration to the first electrical lead and H bridge. The appellant rightfully notes that the first switch connected the first tip connection to the high voltage source, while the second switch connects the tip connection of the first electrical lead to ground. This configuration is mirrored each tip and ring connection for each lead. The appellant remarks on page 7 that although the first and second switches are connected in series, that the discharge does not take place over the first and second switches because the tip connection is connected between the switches, and similarly for the ring connection in relation to the third and fourth switches. However, the rejection applied in the office action does not rely on the 
	On pages 9-10 of the appeal brief, the Appellant argues that the examiners remark in the rejection stating that the discharge is not required to be through the lead is incorrect and points to the claim language, “an actuator connected to said energy storage device and configured to emit electromagnetic waves by discharging the energy storage device” and “said discharging taking place over said at least two series-connected impedances; and wherein said at least two series-connected impedances are electrical switches”. The appellant states that the claim as written requires that discharge to be through the lead i.e. actuator. However, an “actuator” can be interpreted to be in reference to an electrode at the end of the lead, such that the discharging takes place starting at the electrode and passing though the material in contact with the electrode. For clarification, the examiner was pointing to the fact that the discharge is not limited to the lead, such that both impedances do not 
	Further, Almendinger teaches having a ninth switch 2123 used to connect across the H-bridge circuits 2132 and 2134. Paragraph [0263] teaches that the ninth switch 2123 can be used to connect the first tip connection 2124 of the first electrical lead to the second ring connection 2130 of the second electrical lead, as well as create differential ring to ring or tip to tip activation configurations. By utilizing the ninth switch to connect the first tip connection 2124 of the first electrical lead to the second ring connection 2130 of the second electrical lead as mentioned, the signals path from the high voltage source 2102 would flow through first switch along the connection and the ninth switch 2123 to reach the ring connection 2130, wherein this configuration would have the first and ninth switches connected in a series configuration (see Figure B below clearly illustrating the flow through the circuit). By changing the configuration of the 9 switches to control the flow through the circuit to the first and second electrical leads, there are several configurations such that the circuit directs flow through two switches such that the switches are in a series configuration. 
	The Examiner further notes, that the art of Almendinger could potentially be applied as a 35 U.S.C. 102 rejection upon further review, as the other limitations in the independent Claim 1, an energy source, an energy storage device, and an electronics unit are taught by Almendinger (Almendinger Figure 3A-B). 

    PNG
    media_image2.png
    556
    623
    media_image2.png
    Greyscale

(Figure A above, has been annotated by the examiner to illustrate a configuration wherein the 1st  switch  2104 and the 4th switch 2110 are the only closed switches creating a path such that the discharge passes through the switches in a series configuration.)

    PNG
    media_image3.png
    551
    623
    media_image3.png
    Greyscale

(Figure B above, has been annotated by the examiner to illustrate another configuration utilizing the 9th switch 2123 to connect the first tip connection 2124 and the second ring connection 2130 such that the flow passes through the 1st switch 2104 and the 9th switch 2123 in a series configuration.)
Claim 3
	This dependent claim stands or falls with its corresponding independent claim. The appellant provides no further argument regarding the rejection of claim 3, other than the same reasons as claim 1 that are addressed above.  
For the above reasons, it is believed that the rejections should be sustained.

/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.